                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION


VetBridge Product Development Subsidiary I
(NM-OMP), LLC,                                                         Case No. 5:18-cv-06147-BCW

                                           Plaintiff,                  JURY DEMAND

                                v.

NewMarket Pharmaceuticals, LLC,

                                           Defendant.




               DEFENDANT NEWMARKET PHARMACEUTICALS, LLC’S
              MOTION TO TRANSFER TO THE DISTRICT OF NEW JERSEY


         COMES NOW Defendant NewMarket Pharmaceuticals, LLC, by and through its

undersigned counsel and pursuant to 28 U.S.C. §§ 1391(b) and 1404(a), and respectfully moves

this Court for an order transferring this action to the United States District Court for the District of

New Jersey. Suggestions in support of this motion are filed concurrently herewith and are

incorporated by reference herein.

Dated:       October 12, 2018


                                               Respectfully submitted,


                                               STINSON LEONARD STREET LLP

                                               /s/ Brett A. Shanks
                                               Brett A. Shanks, MO #67749
                                               1201 Walnut Street, Suite 2900
                                               Kansas City, MO 64105
                                               Telephone: 816-691-2736
                                               Facsimile: 816-412-8123
                                               Email: brett.shanks@stinson.com


USActive 51000331.2
           Case 5:18-cv-06147-BCW Document 8 Filed 10/12/18 Page 1 of 3
                                      CADWALADER, WICKERSHAM & TAFT LLP

                                      /s/ Robert M. Pollaro
                                      Robert M. Pollaro, admitted pro hac vice
                                      200 Liberty Street
                                      New York, NY 10281
                                      Telephone: 212-504-6484
                                      Facsimile: 212-504-6666
                                      Email: robert.pollaro@cwt.com


                                      ATTORNEYS FOR DEFENDANT
                                      NEWMARKET PHARMACEUTICALS, LLC




USActive 51000331.2                   -2-
           Case 5:18-cv-06147-BCW Document 8 Filed 10/12/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of October, 2018, the above pleading was filed with

the Court via the CM/ECF system, and served on the following via electronic mail:

                 Greer S. Lang
                 Brian W. Fields
                 LATHROP & GAGE LLP
                 2345 Grand Boulevard, Suite 2200
                 Kansas City, MO 64108-2618
                 Telephone: 816-292-2000
                 Facsimile: 816-292-2001
                 Email: glang@lathropgage.com
                        bfields@lathropgage.com

                 Attorneys for Plaintiff
                 VetBridge Product Development Subsidiary I (NM-OMP), LLC




                                             /s/ Brett A. Shanks
                                             Brett A. Shanks

                                             Attorney for Defendant
                                             Newmarket Pharmaceuticals, LLC




USActive 51000331.2                   -3-
           Case 5:18-cv-06147-BCW Document 8 Filed 10/12/18 Page 3 of 3
